     Case 1:19-cv-00592-PKC-RML Document 12 Filed 05/19/19 Page 1 of 1 PageID #: 43




 1
 2
                                UNITED STATES DISTRICT COURT
 3                              EASTERN DISTRICT OF NEW YORK
 4
 5   Louis Kalaitzidis, on behalf of himself and        )
     others similarly situated                          )
 6                                                      ) Civil Case No.: 1:19-cv-00592
                                Plaintiffs,             )
 7
                                                        )
 8                       -v-                            )       NOTICE OF VOLUNTARY
                                                        ) DISMISSAL WITHOUT PREJUDICE
     Robins Food Corporation d/b/a Uncle Bill’s
 9
     Diner, Alexandra Botos, and Akis Botos,            ) PURSUANT TO F.R.C.P 41(a)(1)(A)(i)
10   jointly and severally                              )
                                                        )
11                              Defendants.             )
                                                        )
12                                                      )
13
14          PLEASE TAKE NOTICE that Plaintiff Louis Kalaitzidis, by his attorneys Pardalis &

15   Nohavicka, LLP hereby voluntarily dismisses his claims without prejudice against all
16
     Defendants pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i).
17
18
     Dated: Astoria, New York
19
            May 19, 2019
20
21
                                                    PARDALIS & NOHAVICKA LLP
22
23
                                              By:   __/s/Ariadne Panagopoulou_______
24                                                  Ariadne Panagopoulou, Esq.
25                                                  Attorneys for Plaintiff

26
27
28
